Determination of respondent New York City Transit Authority dated March 24, 1992, which dismissed petitioner from his position as a transit police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to the Appellate Division by order of the Supreme Court, Kings County [Gabriel Krausman, JJ, entered November 2, 1992) dismissed, without costs.
Respondents’ finding that petitioner, while off duty, sexually abused a girl under the age of 17 rests on an assessment of credibility by the Hearing Officer, which, like their determination that such misconduct warrants the penalty of dismissal, should not be disturbed by the Court (see, Matter of Castillo v Brown, 181 AD2d 544). We have considered petitioner’s remaining arguments and find them to be meritless. Concur— Sullivan, J. P., Ellerin, Asch and Tom, JJ.